812 F.2d 1409
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Solis VARGAS, Plaintiff-Appellant,v.Arnold R. JAGO, et al., Defendants-Appellees.
No. 86-3642.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1987.

Before RYAN and BOGGS, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff seeks redress for injuries allegedly suffered at the hands of defendants in 1974.  This action, not commenced until June 24, 1983, was dismissed as untimely by the district court.  Plaintiff appealed.  On appeal, appellees move to dismiss for failure to file timely objections to the magistrate's report.  Plaintiff has submitted an appellate brief.


3
Upon consideration, we affirm for the reasons set forth by the district court in its opinion below.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the motion be denied and that the judgment of the district court be affirmed.